DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 078, line 5, “te” should read “the”.
In paragraph 082, line 6, “is be fixed” should read “is fixed”.
In paragraph 090, line 5, “in substantially” should read “in a substantially”.
  Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 2, “when the when” should read “when”.
               Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. (FP 7.34.05)

Claim 9 recites the limitations "the drive arm" and “the retention arm”.  There is insufficient antecedent basis for these limitations in the claim because “the retention arm” is introduced in claim 5, and "the drive arm" in claim 8, respectively.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 3,016,718).
Regarding claim 1, Malone discloses an ice making apparatus comprising:
- a support (71 in Figure 2 and 12 in Figure 1) disposed within a freezing compartment,
- an ice tray (10 in Figure 1) comprising a plurality of separate ice molds (Lines 2-3 in Column 3) that is pivotally mounted within the support, wherein the ice tray is rotatable relative to the support between a filling position and an ejecting position,
-  a sensing arm (76 in Figure 1) pivotally mounted on the support such that the sensing arm is movable between a raised position and a lowered position, wherein the sensing arm is slanting toward the lowered position due to gravity, and 
- a holding mechanism (79 and 80 in Figure 1 and 2) configured to hold the sensing arm in the raised position when the ice tray is in the ejecting position to prevent the sensing arm from being buried in ice blocks (Lines 39-44 in Column 1 and Lines 38-40 in Column 5).

    PNG
    media_image1.png
    677
    1050
    media_image1.png
    Greyscale


Regarding claim 2, Malone discloses a holding mechanism, wherein the holding mechanism includes an abutment member (79 in Figure 1 and 2) rotatably coupled to the support and a cam (80 in Figure 1 and 2) fixed to the ice tray that are configured to hold the sensing arm (76 in Figure 1) in the raised position when the ice tray is in the ejecting position.
Regarding claim 3, Malone discloses that the cam is configured to act on the abutment member (79 in Figure 1 and 2) as the ice tray is rotated from the filling position to the ejecting position, causing the abutment member to rotate until the ice tray is in the ejecting position and the abutment member holds the sensing arm (76 in Figure 1) in the raised position.
Regarding claim 7, Malone discloses a compression spring (83 in Figure 3) configured to bias the sensing arm (76 in Figure 1) towards the lowered position via the operating member (70 in Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20.aia)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Barrena et al. (WO 2014070512) [Barrena].
Regarding claims 10 and 12, Malone discloses a control system (40 in Figure 3) for an ice making apparatus.  
Malone does not disclose a controller and a non-contact sensor assembly.
However, Barrena discloses a control system comprising a printed circuit board (46 in Figures 2, 3, and 4) and a non-contact sensor assembly (a Hall effect sensor, 100 and a magnet arm, 41 in Figure 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s invention according to Barrena’s teaching to add a control circuit board and a non-contact sensor assembly for the purpose of detecting a predetermined position of the sensing arm without contacting each other and better controlling the ice making apparatus accordingly.
Regarding claim 11, Barrena discloses that the Hall effect sensor is activated when the bail arm has fully descended (Lines 3-5 in Paragraph 78). Therefore, the predetermined position of the sensing arm corresponds to the lowered position for the ice making apparatus by Malone in view of Barrena.
Regarding claim 13, Barrena discloses that the Hall effect sensor (100 in Figure 6) is disposed on the printed circuit board (46 in Figure 6) and the magnet arm (41 in Figure 6) having magnet (43 in Figure 6) is coupled to the bail arm (30 in Figure 6) via the shaft (36 in Figure 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s invention according to Barrena’s teaching to add a Hall sensor disposed on the support and a magnet to the sensing arm for the purpose of detecting a position of the sensing arm without contacting each other when the sensing arm is in the lowered position.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Ji et al. (KR 20200120382) [Ji].
Regarding claim 16, Malone does not disclose a water slide for the ice making apparatus.  
However, Ji discloses a water supply unit (400 in Figure 1) for delivering water to the ice tray when in the filling position, wherein the water supply unit (400 in Figure 1) has a plurality of side walls and a floor, and the channel has a passage that curves about an axis perpendicular to primary plane. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a water supply unit to Malone’s invention according to Ji’s teaching for the purpose of better controlling water supply to the ice tray.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Ji et al. (KR 20200120382) [Ji] and further in view of Harata et al. (US20200124331).
Regarding claim 17, a water supply unit by Malone in view of Ji does not disclose a water supply unit, wherein the inlet passage and the intermediate passage interest with each other to form a T-shape, and the intermediate passage is arranged perpendicular to the inlet passage.
However, Harata discloses a water channel (60 in Figure 1), wherein the inlet passage and the intermediate passage form a T-shape, and the intermediate passage is perpendicular to the inlet passage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone in view of Ji according to Harata’s teaching to let the channel have an inlet, an intermediate passage, and an outlet, wherein the inlet passage and the intermediate passage interest each other to form a T-shape, and the intermediate passage is placed perpendicular to the inlet passage for the purpose of causing water to flow smoothly through the outlet into the cavities of the ice tray.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 3,016,718) in view of Ishimizu et al. (US20200003470) [Ishimizu].
Regarding claim 18, Ishimizu discloses a first mounting element (FM1) and a second mounting element (FM2) for mounting an ice making machine to an appliance.


    PNG
    media_image2.png
    452
    711
    media_image2.png
    Greyscale

Regarding claim 19, the mounting angle can be any degrees depending on the angle at which an appliance installed.
Regarding claim 20, Ishimizu teaches that the first aperture from the frame extends farther downwards from the primary plane than the second aperture.

    PNG
    media_image3.png
    494
    582
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malone’s support according to Ishimizu’s teaching to have a frame with two mounting elements for the purpose of installing an ice making apparatus at an angle considering an angle at which an appliance is installed.
Allowable Subject Matter
Claims 4-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if all of issues as mentioned earlier are resolved and those are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763